Citation Nr: 1435124	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  05-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at an RO hearing in November 2005 and at a Board hearing in July 2008.  Transcripts of the hearings are associated with his claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board denied the claim at issue in October 2011.  In September 2013, it advised the Veteran that if he felt that the Board's presiding Veterans Law Judge in his case did not explain all material issues or suggest the submission of additional evidence relevant to his claim, he could have the Board vacate its decision and issue a new one in its place either with or without a new Board hearing first.  In June 2014, the Board vacated that decision on the Veteran's request for it to do so and for it to issue a new decision after a new travel Board hearing has been conducted.  Now, the Veteran needs to be scheduled for the travel Board hearing he has requested.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge of the Board at the earliest available opportunity. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



